Case 3:20-cv-01000 Document1 Filed 01/02/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA,
Plaintiff

Vv.

ONE (1) ROPE CHAIN NECKLACE, 24 2 CIVIL NO. 20-
INCHES LENGTH; ONE (1) DIAMONDS
TENNIS NECKLACE CONTAINS = 225
BRILLIANT SHAPE, 27 INCHES LONG;
ONE (1) GUCCI GRAMMY AWARDS
SPECIAL EDITION; and $612.00 IN USS.
CURRENCY,

Defendants.

 

 

VERIFIED COMPLAINT FOR FORFEITURE IN REM
TO THE HONORABLE COURT:

COMES NOW, plaintiff, the United States of America, by and through its undersigned
attorneys, W. Stephen Muldrow, United States Attorney for the District of Puerto Rico and Héctor
E, Ramirez-Carbé, Assistant United States Attorney, Chief Civil Division, brings this complaint
and alleges as follows in accordance with Supplemental Rule G(2) of the Federal Rules of Civil
Procedure.

NATURE OF THE ACTION
1. This is a civil action in rem brought to enforce the provisions of Title 21, United States

Code, Sections 841, 846, 860 and 881(a)(6) and Title 18, United States Code, Section 1956.

 
Case 3:20-cv-01000 Document1 Filed 01/02/20 Page 2 of 5

DEFENDANT IN REM
. The defendant properties seized by an officer of the Federal Bureau of Investigation
| (“FBI”), consist of: ONE (1) ROPE CHAIN NECKLACE, 24 % INCHES LENGTH; ONE
(1) DIAMONDS TENNIS NECKLACE CONTAINS 225 BRILLIANT SHAPE, 27
INCHES LONG; ONE (1) GUCCI GRAMMY AWARDS SPECIAL EDITION; and
$612.00 IN U.S. CURRENCY.
JURISDICTION AND VENUE

. This Court has subject matter jurisdiction over an action commenced by the United States
pursuant to Title 28 United States Code, Section 1345; over an action for forfeiture
pursuant to Title 28, United States Code, Section 1355; and over this particular action
pursuant to Title 21, United States Code, Sections 841, 846, 860 and 881(a)(6) and Title
18, United States Code, Section 1956.
. This Court has in rem jurisdiction over the defendant properties pursuant to Title 28, United
States Code, Section 1355(b)(1)(A) (acts and omissions giving rise to the forfeiture
occurred in this district) and Section 1355(b)(1)(B) (the defendant properties is found in
this district).
. Venue is proper in this district pursuant to Title 28, United States Code, Section
1355(b)(1)(A) (acts and omissions giving rise to the forfeiture occurred in this district) and
Section 1395 (the defendant properties is found in this district).

BASIS FOR FORFEITURE
. This is a civil action in rem brought to enforce the provisions of Title 21, United States

Code, Section 841 (Unlawful acts), 846 (Attempt and conspiracy), 860 (Distribution or
Case 3:20-cv-01000 Document1 Filed 01/02/20 Page 3 of 5

manufacturing in or near schools and colleges), and 881(a)(6) (All moneys, negotiable,
instruments, securities, or other things of value furnished or intended to be furnished by
any person in exchange for a controlled substance or listed chemical in violation of this
subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable
instruments, and securities used or intended to be used to facilitate any violation of this
chapter); and Title 18, United States Code, Section 1956 (Laundering of monetary
instruments).
FACTS
7. The facts and circumstances supporting the seizure and forfeiture of the defendant
properties are contained in the Title 28, United States Code, Section 1746 unsworn
declaration of the Federal Bureau of Investigation (“FBI’’), Special Agent, Alex Castro
attached hereto, and incorporated herein as if fully stated.
CLAIM FOR RELIEF
WHEREFORE, the United States of America prays that a warrant of arrest for the
defendant properties be issued; that due notice be given to all parties to appear and show cause
why the forfeiture should not be decreed; that judgment be entered declaring the defendant
properties condemned and forfeited to the United States of America for disposition according to

law; and that the United States of America be granted such other and further relief as this Court

[INTENTIONALLY BLANK]
Case 3:20-cv-01000 Document1 Filed 01/02/20 Page 4 of5

may deem just and proper, together with the costs and disbursements of this action.
RESPECTFULLY SUBMITTED,
In San Juan, Puerto Rico, this th day of , 2020.

W. STEPHEN MULDROW
United States Attorney

s/ éctor &.. Ramirez ahd
Héctor E. Ramirez-Carbd
Assistant U.S. Attorney

Chief Civil Division
USDC-PR-NO. 214902
UNITED STATES ATTORNEY’S OFFICE
Torre Chardon, Suite 1201

350 Carlos Chardén Street

San Juan, Puerto Rico 00918
Phone Number: (787)766-5656
Hector.E.Ramirez@usdoj.gov
Case 3:20-cv-01000 Document1 Filed 01/02/20 Page 5of5

VERIFIED DECLARATION

I, Héctor E. Ramirez-Carbé, Assistant U.S. Attorney, Chief Civil Division for the District

of Puerto Rico, declare under penalty of perjury as provided by Title 28, United States Code,

Section 1746, the following:

That the foregoing Complaint is based on reports and information furnished to me by the

Federal Bureau of Investigation (“FBI”); that everything contained therein is true and correct to

the best of my knowledge and belief.

Executed in San Juan, Puerto Rico, this 2 h day of sensory , 2020.

OS/%itor ZB. Ramirez Carbs
Héctor E. Ramirez-Carb6é
Assistant U.S. Attorney
Chief Civil Division

VERIFIED DECLARATION

I, Alex Castro, Special Agent, FBI, declare as provided by Title 28, United States Code,

Section 1746, the following:

 

I have read the contents of the foregoing Complaint for Forfeiture in Rem and the attached
unsworn declaration thereto, and I find the same to be true and correct to the best of my knowledge

and belief. I declare under penalty of perjury that the foregoing is true and correct.

Executed in San Juan, Puerto Rico, this 2 day of San ues _, 2020.

oe

/ =
SA wey (TC *
Alex Castro, Special Agent

Federal Bureau of Investigation (“FBI”)

ene
Case 3:20-cv-01000 Document 1-1 Filed 01/02/20 Page 1 of 6

UNSWORN DECLARATION IN SUPPORT OF FORFEITURE COMPLAINT
INTRODUCTION

Pursuant to Title 28, United States Code, Section 1746, I, Alex Castro, Special Agent, of

 

the United States Department of Justice, Federal Bureau of Investigations (FBI), I declare under

penalty of perjury that the foregoing is true and correct:
PROFESSIONAL BACKGROUND

I am an investigative or law enforcement officer of the United States within the meaning
of Title 18, United States Code, Section 2510(7). I am, therefore, an officer who is empowered to
conduct criminal investigations of, and to make arrests for, offenses enumerated in Title 18, United

States Code, Section 2516.

I have been a Special Agent with the FBI since May 2016. As a Special Agent of the FBI,
I have been sworn to enforce the laws of Title 21, United States Code, and related offenses under
Title 18, United States Code. I received over 18 weeks of training at the FBI Academy at Quantico,
Virginia. During which, I was trained on basic and advanced techniques to investigate violent
gangs. Prior to attending the FBI Academy, I served as a Police Officer with the Hillsborough
County Sheriffs Office from 2009 to 2012 and the Tampa Police Department from 2012 to 2016,
in Tampa, Florida. During my service, I conducted a plethora of criminal investigations as a

patrolmen. Many of those investigations dealt with violent gangs, violent crimes, etc.

Since graduating from the FBI Academy, I was assigned to the San Juan Division’s (SJD)
East Resident Agency (ERA). During my time in the ERA, I was responsible for investigating
violations of federal code embodying violent crime, firearm violations, and narcotic violations

with regards to violent gangs. In 2019, I was reassigned to the SJD’s Criminal Enterprise Squad

 
Case 3:20-cv-01000 Document 1-1 Filed 01/02/20 Page 2 of 6

(CE-4). The squad’s mission is to operate under the Safe Streets Task Force initiative to combat

local and regional violent crime and its associated activities with a focus on violent gang members.

In my training and experience, I have learned that narcotics trafficking is an overwhelming
lucrative illegal activity. I have specifically learned through other law enforcement personnel,
active investigations, and training, that narcotics such as cocaine, heroin, and marijuana enter the
Puerto Rico region from other countries and territories. The countries include Columbia,
Venezuela, Dominican Republic, and the territories include the United States Virgin Islands, the
British Virgin Islands, and Puerto Rico. Moreover, narcotics proceeds are also transported between

these supply countries and territories.

During my law enforcement career, I have received detailed instruction and conducted
various complex conspiratorial investigations concerning the unlawful importation and
distribution of narcotics; the laundering and concealment of drug proceeds; and the illegal use of

communication facilities by drug traffickers in furtherance of their criminal activities.

This Unsworn Declaration is submitted in support of a Civil Forfeiture Complaint, for the
Forfeiture of assorted jewelry and United States currency with an estimated monetary value of
$31,636.00. Therefore, I have not set forth each and every fact learned during the course of this

investigation.
PROPERTY TO BE FORFEITED

ONE (1) ROPE CHAIN NECKLACE, 24 % INCHES LENGTH; ONE (1)
DIAMONDS TENNIS NECKLACE CONTAINS 225 BRILLIANT SHAPE, 27
. INCHES LONG; ONE (1) GUCCI GRAMMY AWARDS SPECIAL EDITION; and

$612.00 IN U.S. CURRENCY.

 

 
Case 3:20-cv-01000 Document 1-1 Filed 01/02/20 Page 3 of 6

BASIS FOR FACTS CONTAINED IN THIS UNSWORN DECLARATION

I make this unsworn declaration, on information and determinations derived from oral

and/or written reports and documents about this and other federal agents or officers of the FBI,

Drug Enforcement Agency (DEA), Police of Puerto Rico (POPR), San Juan Police Department,

and other local and federal law enforcement officers and/or their agencies:

1.

Since the year 2015, the Federal Bureau of Investigation (FBI) jointly with the Drug
Enforcement Administration (DEA) and Police of Puerto Rico — San Juan Strike Force
(POPR-SJSF) have been conducting an investigation related to a violent gang operating
within Barrio Obrero, San Juan, Puerto Rico. As a result of the ongoing violent and drug
trafficking criminal activities in the area, officers of the POPR-SJSF have corroborated the
presence of several drug distribution points operating in the area. Evidence seized by the
FBI, DEA, and POPR-SJSF on different instances have corroborated the presence of
weapons and illegal drugs being sold within this area.

On February 20, 2019, ANTHONY GONZALEZ MIRANDA (Gonzalez), was federally
indicted for Title 21, United States Code, Sections 841(a)(1), 846 and 860. See USA v.

[29] Anthony Gonzalez-Miranda, Criminal Case Number 19-121 (GAG). Post indictment,

 

Gonzalez was a federal fugitive for almost five (5) months, up until his arrest with another
co-conspirator, on July 18, 2019, at the Gold Drink (Sports Lounge) in San Juan, Puerto
Rico. The POPR and the United States Marshal’s Service (USMS) located Gonzalez and
executed the arrest of the same. Upon Gonzalez’s arrest, the following items were found
on his person: $612.00 U.S. currency and Miscellaneous Jewelry (One (1) Rope Chain
Necklace, 24 % Inches Length; One (1) Diamonds Tennis Necklace Contains 225 Brilliant

3
Case 3:20-cv-01000 Document 1-1 Filed 01/02/20 Page 4 of 6

Shape, 27 Inches Long; One (1) Gucci Grammy Awards Special Edition) Appraised At
$31,024.00.

Since the arrest of Gonzalez, a records check was performed by the FBI through the Puerto
Rico Department of Treasury. The records indicated Gonzalez has never filed tax returns
in the commonwealth of Puerto Rico. However, during 2015 and 2016, Gonzalez received
miscellaneous income in W-2 from “Valera Parking Services, Inc.” for $4,304.00 and
“Municipio de San Juan” for $1,065.00. Also, a records check within the Puerto Rico
Electronic Lottery was completed on behalf of Gonzalez and revealed negative results for
any winnings.

. Furthermore, several cooperating federal government sources have identified Gonzalez,
also known as (aka) “SALAMI,” as an individual who regularly packages and transports
kilogram quantities of cocaine to the United States from Puerto Rico. Once in the U.S.,
Gonzalez would facilitate the sale of said cocaine and returning the monetary proceeds
back to Puerto Rico to further the organization’s illegal drug activity.

. In August of 2018, the Pennsylvania State Police (PSP) intercepted a package sent through
the United States Postal Service (USPS) containing two (2) kilograms of cocaine sent from
Puerto Rico. The PSP executed a controlled delivery at 149 Wilson St. Apt. 102,
Middltown, PA 17057. The search resulted in the seizure of a firearm, drug packaging
material, drug cutting agents, miscellaneous paraphernalia, and $23,000.00 U.S. Currency.
The PSP located several items of indicia in the form of mail, identifying Gonzalez as a
resident of the aforementioned apartment

. PSP arrested individuals identified as family members of Gonzalez. Interviews of said

family members by PSP officers revealed that Gonzalez lived at the aforementioned
Case 3:20-cv-01000 Document 1-1 Filed 01/02/20 Page 5 of 6

address and stayed in the bedroom where the package material containing the cocaine used

in the control delivery was found along with the drug cutting agent, drug paraphernalia,

and packaging material.

7. On July 18, 2019, FBI Agents interviewed Gonzalez, Post-Miranda. Gonzalez informed
agents that he was unemployed at the time of his arrest and that he had recently moved to
Puerto Rico from 149 Wilson St. Apt. 102. Gonzalez advised he had lived at said apartment
from 2017, after Hurricane Maria (September 20, 2017), up until approximately March of
2019.

8. On October 18, 2018, FBI Agents executed a federal search warrant at Urbanization Las
Haciendas, Calle Camino Largo #88, Canovanas, Puerto Rico 00729, identified by the FBI
as being rented by two of Gonzalez’s co-conspirators. The search revealed a drug ledger
with Gonzalez’s aka, “SALAMI.” The drug ledger appeared to associate Gonzalez and
another co-conspirator with six figure amounts believed to be related to illegal drug
activity.

Based on my training, experience, and this investigation, I determined the attached US
currency and valuables, that is, The ONE (1) ROPE CHAIN NECKLACE, 24 % INCHES
LENGTH; ONE (1) DIAMONDS TENNIS NECKLACE CONTAINS 225 BRILLIANT SHAPE,
27 INCHES LONG; ONE (1) GUCCI] GRAMMY AWARDS SPECIAL EDITION; and $612.00
IN U.S. CURRENCY are forfeitable as proceeds of a drug trafficking offense, pursuant to Title
21, United States Code, Sections 841(a)(1), 846, 860 and 881 and money laundering transaction,

as per Title 18, United States Code, Sections 1956(a)(1)(B)Q), (11).
Case 3:20-cv-01000 Document 1-1 Filed 01/02/20 Page 6 of 6

Sworn and signed under penalty of perjury, pursuant to Title 28, United States Code,

Section 1746, San Juan, Puerto Rico this 2"! day of January, 2020.
I £—
ya / eo

SB Hae! &
Alex Castro;Special Agent
Federal Bureau of Investigation

Ps,
JIS 44 (Rev. 11/04)

by local rules of court. This form, approved by the Judicial Conference o

Case 3:20-cv-01000 Document 1-2 Filed 01/02/20 Page 1 of 1

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
t

the civil docket.sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

he United States in September 1974, is required for the use of t

e Clerk of Court for the purpose of initiating

 

TL BASIS OF JURISDICTION (Place an “X” in One Box Only)

I. (a) PLAINTIFFS

DEFENDANTS

 

 

UNITED STATES OF AMERICA

US v. ONE (1) ROPE CHAIN NECKLACE, 24 %
INCHES LENGTH, et al.

 

 

 

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorney’s (Firm Name, Address, and Telephone Number)

 

 

 

Cc OONlY UL NUSMICTICe Of THst Listed Derenaanr
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.

Attorneys (If Known)

 

 

Héctor E. Ramirez-Carbé, AUSA, 350 Carlos Chardon Ave, Suite
1201, Hato Rey, PR 00918

 

 

 

 

 

Il. CITIZENSHIP OF PRINCIPAL PARTIES (lace an “X” in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)
P

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Al 1 US. Government (13 Federal Question TF DEF PIF | DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State #1 01 1 _ Incorporated or Principal Place O4 O4
of Business In This State
O12 U.S. Government O14 Diversity Citizen of Another State 02 © 2 Incorporated and Principal Place M45 5
Defendant (indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a O3 © 3 > Foreign Nation oO6 O86
Foreign Country
IV. NATURE OF SUIT. Glace an “x” in One Box Only)
I CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
CO 110 Insurance PERSONAL INJURY PERSONAL INJURY |( 610 Agriculture C1 422 Appeal 28 USC 158 1 400 State Reapportionment
CI 120 Marine O 310 Airplane 362 Personal Injury - 1 620 Other Food & Drug CI 423 Withdrawal O 410 Antitrust
C1 130 Miller Act 1 315 Airplane Product Med. Malpractice J 625 Drug Related Seizure 28 USC 157 430 Banks and Banking
C1 140 Negotiable Instrument Liability 1 365 Personal Injury - of Property 21 USC 881 C1 450 Commerce
0 150 Recovery of Overpayment |[ 320 Assault, Libel & Product Liability 1 630 Liquor Laws PROPERTY RIGHTS 1 460 Deportation
& Enforcement of Judgment Slander OC 368 Asbestos Personal |(] 640 R.R. & Truck OJ 820 Copyrights 1 470 Racketeer Influenced and
C7 151 Medicare Act (1 330 Federal Employers’ Injury Product CI 650 Airline Regs. 0 830 Patent Corrupt Organizations
C1 152 Recovery of Defaulted Liability Liability £1 660 Occupational 0) 840 Trademark (480 Consumer Credit
Student Loans 1 340 Marine PERSONAL PROPERTY Safety/Health 11 490 Cable/Sat TV
(Excl. Veterans) O1 345 Marine Product O1 370 Other Fraud 1 690 Other 1 810 Selective Service
C1 153 Recovery of Overpayment Liability C1 371 Truth in Lending LABOR SOCIAL SECURITY (1 850 Securities/Commodities/
of Veteran’s Benefits (1 350 Motor Vehicle C1 380 Other Personal (1 710 Fair Labor Standards CI 861 HIA (13958) Exchange
0] 160 Stockholders’ Suits CI 355 Motor Vehicle Property Damage Act 11 862 Black Lung (923) (1 875 Customer Challenge
(7 190 Other Contract Product Liability C1 385 Property Damage 1 720 Labor/Mgmt. Relations |{1 863 DIWC/DIWW (405(g)) 12 USC 3410
C1 195 Contract Product Liability |] 360 Other Personal Product Liability [I 730 Labor/Mgmt.Reporting | (1 864 SSID Title XVI O 890 Other Statutory Actions
(J 196 Franchise Injury & Disclosure Act C1 865 RSI (405(g)) C1 891 Agricultural Acts
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|(J 740 Railway Labor Act FEDERAL TAX SUITS C1 892 Economic Stabilization Act
C1 210 Land Condemnation O 441 Voting (510 Motions to Vacate |(1 790 Other Labor Litigation | C1 870 Taxes (U.S. Plaintiff O 893 Environmental Matters
C1 220 Foreclosure OC) 442 Employment Sentence 0) 791 Empl. Ret. Inc. or Defendant) O 894 Energy Allocation Act
C7 230 Rent Lease & Ejectment 1 443 Housing/ Habeas Corpus: Security Act 0) 871 IRS—Third Party 1 895 Freedom of Information
0 240 Torts to Land Accommodations CF 530 General 26 USC 7609 Act
C7) 245 Tort Product Liability 1 444 Welfare (1 535 Death Penalty [1 900Appeal of Fee Determination
1 290 All Other Real Property C1 445 Amer. w/Disabilities - |] 540 Mandamus & Other Under Equal Access
Employment 11 550 Civil Rights to Justice
O 446 Amer. w/Disabilities - | 555 Prison Condition CJ 950 Constitutionality of
Other State Statutes
1 440 Other Civil Rights
VY. ORIGIN (Place an “X” in One Box Only) Appeal to District
m1 . 2 3 4... 5 Transferred from 6 oo. 7 Judge from :
Original Removed from Remanded from Reinstated or another district Multidistrict Magistrate
Proceeding State Court Appellate Court Reopened (specify) Litigation Judgment

 

VI. CAUSE OF ACTION

VIT. REQUESTED IN

COMPLAINT:

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversi

Title 21, U.S.C. Sections 841, 846, 860, and 881(a)(6) and Title 18,
USC, Section 1956.

y):

 

 

ONDER FRU PP. Z3

VII. RELATED CASE(S)

(See instructions):

 

nly if demanded in complaint:
JURY DEMAND:

Olyes (CINo

 

 

 

IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
s/Héctor E. Ramirez-Carb6
January 2, 2020
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 

 

 

 
Case 3:20-cv-01000 Document 1-3 Filed 01/02/20 Page 1 of 1

United States District Court for the District of Puerto Rico

CATEGORY SHEET

 

 

 

1. Title of Case (Name of first party on each side only)
US v. ONE (1) ROPE CHAIN NECKLACE, 24 % INCHES LENGTH, et al.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. Category in which case belongs: (See Local Rules)
x ORDINARY CIVILCASE [CIVIL FORFEITURE
SOCIAL SECURITY
BANK CASE
INJUNCTION

 

3. Title and number, if any, of related cases (See Local Rules)

 

 

 

 

 

 

 

4, Has a prior action between the same parties and based on the same claim ever been filed in
this Court? x
Ol YES NO”
5. Is this case required to be heard and determined by a District Court of three judges pursuant to
Rule 28 U.S.C. 2284?
O yes X {NO

 

 

 

6. Does this case question the constitutionality of a state statute (FRCP 24)?

O yes [¥ NO

 

(Please Print)
USDC ATTORNEY’S ID NO.

214902

 

 

 

HECTOR E. RAMIREZ-CARBO

 

ATTORNEY’S NAME:

 

TORRE CHARDON, SUITE 1201, 350 CARLOS CHARDON AVE

 

MAILING ADDRESS:

 

 

 

 

 

 

00918
HATO REY PR ZIP CODE

 

 

 

 

787-766-5656

 

 

TELEPHONE NO.

 

 

 

 
